
	
		III
		111th CONGRESS
		2d Session
		S. RES. 117
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2009
			Ms. Snowe (for herself
			 and Mr. Menendez) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			March 26 (legislative
			 day, March 25), 2010
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Commemorating the 80th anniversary of the
		  Daughters of Penelope, a preeminent international women’s association and
		  affiliate organization of the American Hellenic Educational Progressive
		  Association (AHEPA).
	
	
		Whereas the Daughters of Penelope is a leading
			 international organization of women of Hellenic descent and Philhellenes,
			 founded November 16, 1929, in San Francisco, California, to improve the status
			 and well-being of women and their families and to provide women the opportunity
			 to make significant contributions to their community and country;
		Whereas the mission of the Daughters of Penelope is to
			 promote the ideals of ancient Greece, philanthropy, education, civic
			 responsibility, good citizenship, and family and individual excellence, through
			 community service and volunteerism;
		Whereas the chapters of the Daughters of Penelope sponsor
			 affordable and dignified housing to the Nation’s senior citizen population by
			 participating in the Department of Housing and Urban Development’s section 202
			 housing program (12 U.S.C. 1701q);
		Whereas Penelope House, a domestic violence shelter for
			 women and their children sponsored by the Daughters of Penelope, is the first
			 of its kind in the State of Alabama and is recognized as a model shelter for
			 others to emulate throughout the United States;
		Whereas the Daughters of Penelope Foundation, Inc.
			 supports the educational objectives of the Daughters of Penelope by providing
			 tens of thousands of dollars annually for scholarships, sponsoring educational
			 seminars, and donating children’s books to libraries, schools, shelters, and
			 churches through the ‘‘Open Books’’ program;
		Whereas the Daughters of Penelope is the first ethnic
			 organization to submit oral history tapes to the Library of Congress, providing
			 an oral history of first generation Greek-American women in the United
			 States;
		Whereas the Daughters of Penelope promotes awareness of
			 cancer research, such as thalassemia (Cooley’s anemia),
			 lymphangioleiomyomatosis (LAM), Alzheimer’s disease, muscular dystrophy, and
			 others;
		Whereas the Daughters of Penelope provides financial
			 support for many medical research and charitable organizations such as the
			 University of Miami Sylvester Comprehensive Cancer Center (formerly the
			 Papanicolaou Cancer Center), the Alzheimer’s Foundation of America, the
			 American Heart Association, the Special Olympics, the Barbara Bush Foundation
			 for Family Literacy, the Children’s Wish Foundation International, the United
			 Nations Children’s Fund (UNICEF), Habitat for Humanity, St. Basil Academy, and
			 others; and
		Whereas the Daughters of Penelope provides support and
			 financial assistance to victims and communities affected by natural disasters
			 such as hurricanes, earthquakes, and forest fires: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 significant contributions of people of Greek ancestry, and of Philhellenes, to
			 the United States; and
			(2)commemorates the
			 80th anniversary of the Daughters of Penelope in 2009, applauds its mission,
			 and commends the many charitable contributions of its members to organizations
			 and communities around the world.
			
